Fourth Court of Appeals
                                San Antonio, Texas
                                        July 1, 2022

                                   No. 04-21-00087-CV

  TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                              Inc.,
                            Appellants

                                             v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-1245-CV-C
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       The Appellee's Unopposed Motion for Extension of Time to File Motion for Rehearing is
hereby GRANTED. Time is extended until August 1, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court